Citation Nr: 0416744	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-03 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for left shoulder 
tendonitis, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran had active service from September 1962 to July 
1964.

This matter comes to the Board from an August 2001 rating 
decision (RD), which denied the veteran's claim that his left 
shoulder tendonitis warranted an evaluation greater than 20 
percent.  

Historically, a June 1995 rating decision by the Boston, 
Massachusetts, Regional Office (RO) denied benefits, under 
the provisions of 38 U.S.C.A. § 1151, for hypertension, 
Raynaud's disease, and disorders of the left arm, left first 
rib, and lung, all claimed to have resulted from VA surgical 
treatment, or post-surgical VA physical therapy treatment, 
for thoracic outlet syndrome.  The matter was remanded in 
February 1999 for a medical examination and nexus opinion.  
Subsequently, entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 was established for left 
shoulder tendonitis.  The veteran next withdrew all issues in 
appellate status in a written communication dated in June 
2000.  This letter included the name of the veteran, his 
claims file number, and otherwise conformed to the 
requirements at 38 C.F.R. § 20.204 (Rule 204.  Withdrawal of 
Appeal).  Thus, the Notice of Disagreement and Substantive 
Appeal concerning the matters at issue in the June 1995 RD, 
and the February 1999 Board Remand, have been withdrawn.  See 
38 C.F.R. § 20.204(c), effective the date of receipt of the 
letter at the RO (June 2000).  38 C.F.R. § 20.204(b)(3).  



REMAND

Since the last VA compensation and pension examination, the 
veteran has been awarded compensation, as if he is service-
connected, for the manifestations of left shoulder 
tendonitis.  See 38 U.S.C.A. § 1151.  The focus of the last 
VA medical examination was on whether there was any 
connection between the VA procedures complained of and the 
current symptomatology.  

However, because the veteran has been diagnosed with a 
variety of current left upper extremity disorders, the Board 
is unable to determine the effects of his left shoulder 
tendonitis based on the current medical evidence.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Thus, a new VA medical examination with an opinion from an 
appropriate specialist focusing on the new question before 
the Board is appropriate under the facts and circumstances of 
the instant case.  See Green v. Derwinski, 1 Vet App 121 
(1991); see also 38 C.F.R. § 4.70.  

The evidence is summarized below:  

During July 1987 VA outpatient treatment, the veteran 
reported that his left arm had become numb and that the 
numbness increased when the arm was elevated, but returned to 
normal when it was lowered.  An April 1987 VA electromyogram 
had shown mild plexus compression.  There was subjectively 
decreased sensation to pinprick and touch.  Objectively, 
sensation was intact bilaterally to pinprick, touch, 
temperature, vibration, and position.  X- rays showed 
bilateral cervical ribs at C7 with large transverse processes 
at C5 and C6.  The impression was bilateral cervical ribs 
with left C7 partial neuromuscular entrapment syndrome.

In October 1987, the veteran was admitted to a VAMC for 
surgical treatment of thoracic outlet syndrome.  X-rays after 
admission did not show cervical ribs, so it was determined 
that the appropriate surgical procedure was resection of the 
left first rib. After surgery, the sponge count was not 
correct, X-rays detected a retained sponge, and another 
surgical procedure was performed to retrieve it.

A November 1989 private medical report evidences numbness and 
tingling in the left arm and hand and sensitivity of the hand 
to cold since 1985.  Adson's test for thoracic outlet 
syndrome was positive, as was an electromyogram.  The 
physician noted that in October 1987, the left first rib was 
excised by an axillary approach.  Post-operatively, Adson's 
test was negative, there was good range of motion of the left 
shoulder without atrophy, and there were minor sensory 
changes, but no real motor abnormalities, of the entire left 
arm.  X-rays showed minor degenerative changes of the 
cervical spine.  The impression was that the veteran had 
sustained pressure injury to nerves during the operation.

An April 1988 VA electromyogram showed evidence of 
denervation in the left deltoid, suggesting axillary nerve 
injury.  An October 1988 VA electromyogram showed resolving 
electrical findings but continued sensory problems, probably 
causing pain.  A May 1989 VA electromyogram showed some 
evidence of C6 radiculopathy but no plexus compression. An 
April 1989 VA outpatient treatment record noted sharp, 
axillary pain radiating down the left arm that was associated 
with pain and a cold sensation in the left hand.  Another VA 
hospital admission was suggested, but the veteran desired 
another opinion.

A December 1990 VA electromyogram showed more C5-6 
involvement than previous studies.  January 1992 magnetic 
resonance imaging, conducted to rule out a tear in the left 
shoulder, showed no abnormality of the left brachial plexus.  
March 1993 VA X- rays of the left shoulder showed calcium in 
the supraspinatus tendon and the subacromial bursa, and the 
impression was calcific tendonitis and bursitis. 

An August 1993 VA rheumatology consultation resulted in an 
assessment of chronic shoulder pain, calcific bursitis by X-
ray, and point tenderness over the biceps tendon but not in a 
pattern consistent with symptoms.  An addendum to an August 
1995 VA rheumatology consult showed a diagnosis of 
supraspinatus tendonitis.  November 1995 VA X-rays showed 
extensive calcification along the left rotator cuff tendon, 
suggesting calcific tendonitis.  A November 1995 VA 
electromyogram was essentially normal, with no change since 
an April 1993 electromyogram.

On August 1996 VA examination, intermittent numbness and 
tingling in the left arm and hand were reported.  
Objectively, there was no difference in bulk between the left 
and right shoulders, deltoid and trapezius muscles appeared 
normal bilaterally, and there was no swelling or deformity.  
Strength was normal on the left and the right.  Motion was 
without pain and range of motion was the same on the left and 
right, except that extension was to 30 degrees on the left 
and 45 on the right.  Diagnoses included history of Raynaud's 
syndrome involving the left arm, no strength differences 
between the left and right shoulders with almost full range 
of motion, and no apparent rotator cuff lesions.

On September 1996 VA neurologic examination, pain in the left 
arm and shoulder blade area since October 1987 surgery was 
reported, as was pain radiating to the hand, four fingers 
that were numb, and that the hand became white and painful in 
cold weather.  On examination, sensation to pinprick was 
diminished in the lateral aspect of the left forearm.  The 
impression was chronic pain syndrome in the left upper 
extremity following surgery for thoracic outlet syndrome and 
some numbness that might be in the distribution of a radial 
cutaneous nerve.  

An August 1999 VA examination found that the veteran's 
chronic left shoulder tendonitis with significant amount of 
calcification of the supraspinatus tendon conceivably was due 
to manipulation of his left shoulder and surgical procedure 
in 1987.  The RO subsequently established service connection 
for the left shoulder tendonitis.

The July 2001 VA examination provided a distinct assessment 
for the service-connected left shoulder, noting significant 
rotator cuff tendonopathy, but then went on to discuss other 
conditions and symptoms without specifying the relationship 
between such symptoms and the veteran's tendonitis.  It is 
not clear, then, to what extent the veteran's left shoulder 
tendonitis is productive of his current disability picture.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board 
finds that a new examination is necessary.

The veteran is hereby informed that failure to report to the 
VA examination, or to cooperate with VA, will adversely 
impact his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (veteran cannot passively wait for [help] in 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence); see also  
38 C.F.R. § 3.655 (Failure to report for Department of 
Veterans Affairs examination):

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b) Original or reopened claim, or claim 
for increase . . . When the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The claims folder should be made 
available to the reviewing examiner.  The 
veteran should be afforded a VA 
examination and records review with the 
appropriate specialist to answer the 
following question:  

In your professional medical opinion, 
please describe the degree of disability 
due to left shoulder tendonitis alone, 
apart from other upper left extremity 
disorder or disability.  Include signs, 
symptoms, and manifestations of left 
shoulder tendonitis, if possible.  If not 
possible to assess left shoulder 
tendonitis apart from other upper left 
extremity disorders or disability, please 
state so on the examination report.  



2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



